 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 1 of 41 PageID #:12493




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                   )
 UNITED STATES SECURITIES                          )
 AND EXCHANGE COMMISSION,                          )
                                                   )
                        Plaintiff,                 )       Civil Action No. 18-cv-5587
                                                   )
 v.                                                )       Judge John Z. Lee
                                                   )
 EQUITYBUILD, INC., EQUITYBUILD                    )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                    )
 and SHAUN D. COHEN,                               )
                                                   )
                        Defendants.                )
                                                   )

        RECEIVER’S SEVENTH MOTION FOR COURT APPROVAL OF THE
        PROCESS FOR PUBLIC SALE OF REAL PROPERTY BY SEALED BID

       Kevin B. Duff, as court-appointed receiver (“Receiver”) for the Estate of Defendants

EquityBuild, Inc. ("EquityBuild"), EquityBuild Finance, LLC ("EquityBuild Finance" or "EBF"),

their affiliates, and the affiliate entities of Defendants Jerome Cohen and Shaun Cohen

(collectively, the “Receivership Defendants”), and pursuant to the powers vested in him by that

certain Order Appointing Receiver entered on August 17, 2018, respectfully moves for approval

of a process for the public sale of certain properties through sealed bid.

       In Paragraphs 20-178 below, the Receiver has identified in bold font all individuals and

entities who could potentially assert a mortgage or other secured interest in each property

subsumed within this motion based exclusively on information available through a public records

search. The Receiver takes no position regarding the validity or priority of any particular

encumbrance or release is merely reciting the current state of title.
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 2 of 41 PageID #:12494




This Court Authorized The Receiver To Sell Certain Assets Owned By The Receivership
Defendants And Subsumed Within The Receivership Estate.

       1.      The United States Securities and Exchange Commission filed this case against

EquityBuild, EquityBuild Finance, Jerome Cohen, and Shaun Cohen alleging violations of Section

10(b) of the Securities Exchange Act of 1934 (the "Exchange Act"), 15 U.S.C. § 78j(b), and Rule

10b-5 promulgated thereunder, 17 C.F.R. 240.10b-5, Section 20(a) of the Exchange Act, 15 U.S.C.

§78t(a), Sections 5(a) and 5(c) of the Securities Act of 1933 (the "Securities Act"), 15 U.S.C.

§77e(a) and (c), and Section 17(a) of the Securities Act, 15 U.S.C. §§77q(a).

       2.      In the Complaint, the SEC alleged that the defendants operated a Ponzi-scheme that

raised at least $135 million from more than 900 investors by, among other things, making untrue

statements of material fact in connection with the sale of promissory notes allegedly secured by

residential real estate primarily located on the south side of Chicago.

       3.      On August 28, 2018, the Court entered a judgment against defendants Jerome

Cohen and Shaun Cohen which, among other things, enjoined future violations of federal securities

laws. (Docket No. 40)

       4.      In the aforementioned Order Appointing Receiver, the Court assumed exclusive

jurisdiction over, and possession of, the assets of the Receivership Defendants, which defendants

were expressly identified as including, but not being limited to, EB South Chicago 1 LLC,

EB South Chicago 2 LLC, EB South Chicago 3 LLC, and EB South Chicago 4 LLC. (Docket

No. 16, ¶ 1)

       5.      By Order dated March 14, 2019, the Court expanded the list of Receivership

Defendants to include, among other entities, 6217-27 S. Dorchester LLC. (Docket No. 290)

       6.      In the Order Appointing Receiver, the Court also conferred upon the Receiver

(1) "all powers, authorities, rights and privileges" theretofore possessed by the principals of the

Receivership Defendants under applicable state and federal law, as well as by the governing


                                                 2
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 3 of 41 PageID #:12495




operating and shareholders' agreements and (2) all powers and authority of a receiver at equity, as

well as all powers conferred upon a receiver under 28 U.S.C. §§ 754, 959, and 1692, and FRCP 66.

(Docket No. 16, ¶ 4)

       7.      The Court also authorized the Receiver to "take all necessary and reasonable actions

to cause the sale" of "all real property in the Receivership Estate, either at public or private sale,

on terms and in the manner the Receiver deems most beneficial to the Receivership Estate, and

with due regard to the realization of the true and proper value of such real property." (Docket No.

16, ¶ 38)

       8.      The sale is required to comport with procedures as may be required by the Court

and statutes such as 28 U.S.C. § 2001. (Id. ¶ 39) With this motion, the Receiver seeks Court

approval that the public sale process described herein comports with the requirements of § 2001.

The Receiver Seeks Leave To Market And Sell A Single Portfolio Of 37 Properties Containing
47 Dwelling Units.

       9.      The Receiver respectfully seeks leave to conduct a sealed-bid public sale auction

of the following 37 single-family residences consisting of 47 total dwelling units as a single

indivisible portfolio (the "Single-Family Residence Portfolio") in accordance with the process

described at Tab A, which process comports with 28 U.S.C. §§ 2001, 2002:

               a.      61 East 92nd Street, Chicago, Illinois 60619
                       ("61 East 92nd")

               b.      310 East 50th Street, Chicago, Illinois 60615
                       ("310 East 50th")

               c.      406 East 87th Place, Chicago, Illinois 60619
                       ("406 East 87th")

               d.      417 Oglesby Avenue, Calumet City, Illinois 60409
                       ("417 Oglesby")

               e.      1017 West 102nd Street, Chicago, Illinois 60643
                       ("1017 West 102nd")




                                                  3
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 4 of 41 PageID #:12496




           f.    1401 West 109th Place, Chicago, Illinois 60643
                 ("1401 West 109th")

           g.    1414-18 East 62nd Place, Chicago, Illinois 60637
                 ("1414-18 East 62nd")

           h.    1516 East 85th Place, Chicago, Illinois 60619
                 ("1516 East 85th")

           i.    2129 West 71st Street, Chicago, Illinois 60636
                 ("2129 West 71st")

           j.    2136 West 83rd Street, Chicago, Illinois 60620
                 ("2136 West 83rd")

           k.    3213 South Throop Street, Chicago, Illinois 60608
                 ("3213 South Throop")

           l.    3723 West 68th Place, Chicago, Illinois 60629
                 ("3723 West 68th")

           m.    5437 South Laflin Street, Chicago, Illinois 60609
                 ("5437 South Laflin")

           n.    6554 South Rhodes Avenue, Chicago, Illinois 60637
                 ("6554 South Rhodes")

           o.    6759 South Indiana Avenue, Chicago, Illinois 60637
                 ("6759 South Indiana")

           p.    6807 South Indiana Avenue, Chicago, Illinois 60637
                 ("6807 South Indiana")

           q.    6825 South Indiana Avenue, Chicago, Illinois 60637
                 ("6825 South Indiana")

           r.    7210 South Vernon Avenue, Chicago, Illinois 60619
                 ("7210 South Vernon")

           s.    7712 South Euclid Avenue, Chicago, Illinois 60649
                 ("7712 South Euclid")

           t.    7922 South Luella Avenue, Chicago, Illinois 60617
                 ("7922 South Luella")

           u.    7925 South Kingston Avenue, Chicago, Illinois 60617
                 ("7925 South Kingston")

           v.    7933 South Kingston Avenue, Chicago, Illinois 60617
                 ("7933 South Kingston")


                                          4
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 5 of 41 PageID #:12497




              w.     7953 South Woodlawn Avenue, Chicago, Illinois 60619
                     ("7953 South Woodlawn")

              x.     8030 South Marquette Avenue, Chicago, Illinois 60617
                     ("8030 South Marquette")

              y.     8104 South Kingston Avenue, Chicago, Illinois 60617
                     ("8104 South Kingston")

              z.     8107 South Kingston Avenue, Chicago, Illinois 60617
                     ("8107 South Kingston")

              aa.    8346 South Constance Avenue, Chicago, Illinois 60617
                     ("8346 South Constance")

              bb.    8403 South Aberdeen Street, Chicago, Illinois 60620
                     ("8403 South Aberdeen")

              cc.    8405 South Marquette Avenue, Chicago, Illinois 60617
                     ("8405 South Marquette")

              dd.    8432 South Essex Avenue, Chicago, Illinois 60617
                     ("8432 South Essex")

              ee.    8517 South Vernon Avenue, Chicago, Illinois 60619
                     ("8517 South Vernon")

              ff.    8529 South Rhodes Avenue, Chicago, Illinois 60619
                     ("8529 South Rhodes")

              gg.    8800 South Ada Street, Chicago, Illinois 60620
                     ("8800 South Ada")

              hh.    9212 South Parnell Avenue, Chicago, Illinois 60620
                     ("9212 South Parnell")

              ii.    9610 South Woodlawn Avenue, Chicago, Illinois 60628
                     ("9610 South Woodlawn")

              jj.    10012 South LaSalle Avenue, Chicago, Illinois 60628
                     ("10012 South LaSalle")

              kk.    11318 South Church Street, Chicago, Illinois 60643
                     ("11318 South 'Church")

       10.    Under § 2002, a public sale of realty may be made by notice published “once a

week for four weeks prior to the sale in at least one newspaper regularly issued and of general




                                              5
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 6 of 41 PageID #:12498




circulation in the county, state or judicial district of the United States wherein the realty is

situated.”

       11.      Accordingly, the Receiver will provide notice of the public sale of the Portfolio in

the form attached at Tab B in the Chicago Sun-Times.

       12.      In addition, the Receiver entered into a Representation Agreement with SVN

SFRhub Advisors and its local broker of record SVN Chicago Commercial (collectively "SVN")

pursuant to which SVN agreed to market, advertise, and promote for sale the Single-Family

Residence Portfolio.

       13.      The Receiver has been advised by SVN and has concluded that a portfolio sale of

all single-family residences in the Receivership Estate would substantially reduce transaction costs

and yield more proceeds than marketing and selling each of the individual properties in separate

transactions.

       14.      SVN will list the Single-Family Residence Portfolio on SFRhub.com, a privately-

owned technology company and Internet-based real estate listing service dedicated to reducing

opportunity costs by marketing portfolios of single-family residences to prospective interested

purchasers of this product type.

       15.      SVN will also advertise the sale through the following other websites, which are

popular forums for marketing real estate both in Chicago and throughout the United States, during

the entire four-week period referenced in § 2002: SVN, SVN Chicago Commercial, Co-Star

Group, LoopNet, City Feet, RealNex, CREXI, theBrokerList, Real Connex, and Linked-In.

       16.      In addition, SVN will market the Single-Family Portfolio to a national network of

known prospectively interested purchasers of this product type.




                                                 6
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 7 of 41 PageID #:12499




       17.     The winning bid, as evidenced by the purchase and sale contract, as well as the

anticipated closing costs, including the real estate brokerage commission, will be presented to the

Court for approval.

       18.     As explained below, the Receivership Defendants conveyed all but one of the

properties in the Single-Family Portfolio to one of four different "EB South Chicago" entities for

the purpose of refinancing property-specific indebtedness through a series of portfolio loans, as a

result of which at least four different institutional noteholders and 28 different lender-investor

noteholders may assert overlapping claims against 37 separate cross-collateralized properties.

       19.     Accordingly, at such time as the Receiver obtains judicial confirmation of a contract

to sell the Single-Family Portfolio (which will not be awarded until after the Receiver conducts

the public sale auction for which leave is now sought), the Court will be required to approve an

allocation of the portfolio purchase price among the 37 different properties in a fair and equitable

manner.

The Single-Family Residence Portfolio Includes 14 Properties Owned Or Controlled By EB
South Chicago 1.

1017 West 102nd

       20.     EquityBuild acquired title to 1017 West 102nd by warranty deed recorded July 19,

2013. (Exhibit 1.)

       21.     A mortgage was recorded against the property on August 7, 2013, in favor of

Spectra Investments, LLC, as to an undivided 51.29% interest, and David A. Adams & Penny

F. Adams, as to an undivided 48.71% interest, to secure a promissory note in the originally stated

amount of $125,186. (Exhibit 2.)

       22.     A release of the foregoing mortgage was recorded February 20, 2015 (Exhibit 3),

although that release was not executed by the mortgagees.




                                                 7
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 8 of 41 PageID #:12500




1516 East 85th

       23.     EquityBuild acquired title to 1516 East 85th by warranty deed and trustee's deed

recorded April 26, 2013. (Exhibits 4, 5.)

       24.     EquityBuild conveyed the property to 1516 E 85th Place Associates by warranty

deed recorded May 22, 2013. (Exhibit 6.)

2136 West 83rd

       25.     EquityBuild acquired title to 2136 West 83rd by warranty deed recorded March 26,

2013. (Exhibit 7.)

       26.     EquityBuild conveyed the property to 2136 W 83rd LLC by warranty deed recorded

May 9, 2013. (Exhibit 8.)

417 Oglesby

       27.     EquityBuild acquired title to 417 Oglesby by warranty deed recorded April 17,

2013. (Exhibit 9.)

7922 South Luella

       28.     EquityBuild acquired title to 7922 South Luella by warranty deed recorded May 21,

2013. (Exhibit 10.)

       29.     EquityBuild conveyed the property to 7922 S Luella LLC by warranty deed

recorded August 7, 2013. (Exhibit 11.)

7925 South Kingston

       30.     EquityBuild acquired title to 7925 South Kingston by special warranty deed

recorded September 16, 2013. (Exhibit 12.)

       31.     A mortgage was recorded against the property on October 28, 2013, in favor of one

or more unidentified persons or entities in care of Hard Money Company to secure a promissory

note in the originally stated amount of $129,160. (Exhibit 13.)



                                                8
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 9 of 41 PageID #:12501




       32.      A release of the foregoing mortgage was recorded February 20, 2015. (Exhibit 14.)

8030 South Marquette

       33.      EquityBuild acquired title to 8030 South Marquette by warranty deed recorded

July 17, 2012. (Exhibit 15.)

       34.      EquityBuild conveyed the property to Vicki Barbara Schankman and Alan Robert

Schankman by warranty deed recorded August 16, 2012. (Exhibit 16.)

8403 South Aberdeen

       35.      EquityBuild acquired title to 8403 South Aberdeen by warranty deed recorded

July 15, 2013. (Exhibit 17.)

       36.      A mortgage was recorded against the property on August 7, 2013, in favor of

H Derrick LLC to secure a promissory note in the originally stated amount of $124,200.

(Exhibit 18.)

       37.      A release of the foregoing mortgage was recorded February 20, 2015 (Exhibit 19),

although that release was not executed by the mortgagee.

8405 South Marquette

       38.      EquityBuild acquired title to 8405 South Marquette by special warranty deed

recorded August 13, 2013. (Exhibit 20.)

       39.      A mortgage was recorded against the property on September 25, 2013, in favor of

Manoj Donthineni to secure a promissory note in the originally stated amount of $30,000.

(Exhibit 21.)

       40.      A release of the foregoing mortgage was recorded February 20, 2015 (Exhibit 22),

although that release was not executed by the mortgagee.




                                                9
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 10 of 41 PageID #:12502




8800 South Ada

       41.      EquityBuild acquired title to 8800 South Ada by warranty deed recorded

September 20, 2013. (Exhibit 23.)

       42.      A mortgage was recorded against the property on October 28, 2013, in favor of

Peggy Christensen, as to an undivided 13.89% interest; Dennis McCoy, as to an undivided

41.66% interest; Gloria Woodley, as to an undivided 27.77% interest; EquityTrust Company,

custodian FBO Karuna Voddi CESA, as to an undivided 6.94% interest; EquityTrust

Company, custodian FBO Avery Maher CESA, as to an undivided 4.87% interest; and

EquityTrust Company, custodian FBO Avery Maher CESA, as to an undivided 4.87% interest,

to secure a promissory note in the originally stated amount of $144,040. (Exhibit 24.)

       43.      A release of the foregoing mortgage was recorded February 20, 2015, although that

release was not executed by the mortgagees. (Exhibit 25.)

9212 South Parnell

       44.      EquityBuild acquired title to 9212 South Parnell by special warranty deed recorded

December 13, 2012. (Exhibit 26.)

       45.      EquityBuild conveyed the property to 9212 South Parnell Avenue Associates by

warranty deed recorded January 23, 2013. (Exhibit 27.)

       46.      A mortgage was recorded against the property on January 23, 2013, in favor of

Vivek Pingili to secure a promissory note in the originally stated amount of $130,212.66.

(Exhibit 28.)

       47.      A release of the foregoing mortgage was recorded February 20, 2015, although that

release was not executed by the mortgagee. (Exhibit 29.)




                                                10
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 11 of 41 PageID #:12503




7933 South Kingston

       48.     EquityBuild acquired title to 7933 South Kingston by special warranty deed

recorded June 24, 2013. (Exhibit 30.)

       49.     EquityBuild conveyed the property to 7933 S Kingston Ave LLC by warranty deed

recorded August 7, 2013. (Exhibit 31.)

8104 South Kingston

       50.     EquityBuild acquired title to 8104 South Kingston by special warranty deed

recorded April 10, 2013. (Exhibit 32.)

       51.     EquityBuild conveyed the property to 8104 S Kingston Ave Associates by warranty

deed recorded May 9, 2013. (Exhibit 33.)

8529 South Rhodes

       52.     EquityBuild acquired title to the property at 8529 South Rhodes by trustee's deed

recorded May 31, 2013. (Exhibit 34.)

       53.     EquityBuild conveyed the property to 8529 S Rhodes Ave LLC by warranty deed

recorded July 8, 2013. (Exhibit 35.)

       EB South Chicago 1 Acquired The Single-Family Residences In Connection With A
       Portfolio Loan From Colony American Finance Lender.

       54.     EB South Chicago 1 LLC was formed as a Delaware limited liability company on

September 15, 2014. (Exhibit 36.)

       55.     2136 W 83rd LLC conveyed 2136 West 83rd, 7922 S Luella LLC conveyed 7922

South Luella, 7933 S. Kingston LLC conveyed 7933 South Kingston, 8104 S. Kingston Ave LLC

conveyed 8104 South Kingston, and 8529 S Rhodes LLC conveyed 8529 South Rhodes to EB

South Chicago 1 by quitclaim deed recorded January 12, 2015. (Exhibit 37.)




                                              11
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 12 of 41 PageID #:12504




       56.     EquityBuild conveyed 1017 West 102nd, 417 Oglesby, 7925 South Kingston, 8403

South Aberdeen, 8800 South Ada, and 8405 South Marquette to EB South Chicago 1 by quitclaim

deed recorded January 12, 2015. (Exhibit 38.)

       57.     Vicki Barbara Schankman and Alan Robert Schankman conveyed 8030 South

Marquette to EB South Chicago 1 by quitclaim deed recorded January 12, 2015. (Exhibit 39.)

       58.     1516 East 85th Place Associates conveyed 1516 East 85th to EB South Chicago 1

by quitclaim deed recorded January 12, 2015. (Exhibit 40.)

       59.     9212 South Parnell Avenue Associates conveyed 9212 South Parnell to EB South

Chicago 1 by quitclaim deed recorded January 12, 2015. (Exhibit 41.)

       60.     Colony American Finance Lender, LLC ("Colony American Finance Lender")

extended EB South Chicago 1 an interest-only loan in the amount of $1,498,000 cross-

collateralized by mortgages recorded against the 14 properties owned by the borrower (and

referenced herein) on January 12, 2015. (Exhibits 42, 43.)

       61.     The mortgage recorded against 8529 South Rhodes, 8800 South Ada, 9212 South

Parnell, 1516 East 85th, 1017 West 102nd, 417 Oglesby, and 8405 South Marquette was assigned

by Colony American Finance Lender to CAF Term Borrower 1, LLC ("CAF Term Borrower") by

instrument recorded August 4, 2015 (Exhibit 44), then assigned from CAF Term Borrower to CAF

Sub REIT, Inc. ("CAF Sub REIT") by instruments recorded December 1, 2015 (Exhibits 45, 46),

then assigned from CAF Sub REIT to Colony American Finance 2015-1, Ltd. ("Colony

American Finance 2015") by instrument recorded December 1, 2015. (Exhibit 47.)

       62.     The mortgage recorded against 2136 West 83rd, 7922 South Luella, 7925 South

Kingston, 7933 South Kingston, 8104 South Kingston, 8030 South Marquette, and 8403 South

Aberdeen was assigned by Colony American Finance Lender to CAF Term Borrower (Exhibit 48),

then assigned from CAF Term Borrower to CAF Sub REIT, Inc. (Exhibit 49), then assigned from



                                                12
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 13 of 41 PageID #:12505




CAF Sub REIT to Colony American Finance 2015 (Exhibit 50), with each of the foregoing

assignments recorded March 14, 2016.

The Single-Family Residence Portfolio Includes 15 Properties Owned By EB South Chicago 2.

10012 South LaSalle

       63.     EquityBuild acquired title to 10012 South LaSalle by executor's deed recorded

August 7, 2013. (Exhibit 51.)

       64.     A mortgage was recorded against the property on August 7, 2013, in favor of R2V2

Investments LLC, as to an undivided 48.90% interest; Sidney Glenn Willeford II, as to an

undivided 19.66% interest; Jim McIntyre, as to an undivided 15.72% interest; and Ronald

Chastain, as to an undivided 15.72% interest, to secure a promissory note in the originally stated

amount of $127,198. (Exhibit 52.)

11318 South Church

       65.     EquityBuild acquired title to 11318 South Church by special warranty deed

recorded January 14, 2013. (Exhibit 53.)

       66.     EquityBuild conveyed the property to 11318 S Church Street Associates by

quitclaim deed recorded August 17, 2015. (Exhibit 54.)

3213 South Throop

       67.     EquityBuild acquired title to 3213 South Throop by administrator's deed recorded

August 20, 2013. (Exhibit 55.)

       68.     A mortgage was recorded against the property on November 14, 2013, in favor of

iPlan Group, LLC FBO Jackie Rowe IRA, as to an undivided 76.24% interest and Leah Kalish,

as to an undivided 23.76% interest, to secure a promissory note in the originally stated amount of

$262,333. (Exhibit 56.)




                                               13
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 14 of 41 PageID #:12506




3723 West 68th

       69.      EquityBuild acquired title to 3723 West 68th by warranty deed recorded

September 9, 2013. (Exhibit 57.)

       70.      A mortgage was recorded against the property on October 10, 2013, in favor of

iPlan IRA FBO Dennis McCoy, as to an undivided 22.12% interest; Equity Trust Company

Custodian FBO Joan Shay Vinci IRA POA Michaela Sturhahn, as to an undivided 11.06%

interest; iPlan IRA FBO Mario Flores, as to an undivided 31.52% interest; Brett Burnham, as

to an undivided 11.06% interest; and John Martin as to an undivided 24.23% interest, to secure

a promissory note in the originally stated amount of $172,423. (Exhibit 58.)

       71.      A release of the foregoing mortgage was recorded December 11, 2015 (Exhibit 59),

although that release was not executed by the mortgagees.

406 East 87th Place

       72.      EquityBuild acquired title to 406 East 87th by special warranty deed recorded

July 10, 2013. (Exhibit 60.)

       73.      A mortgage was recorded against the property on July 30, 2013, in favor of H

Derrick LLC to secure a promissory note in the originally stated amount of $163,166.

(Exhibit 61.)

61 East 92nd

       74.      EquityBuild acquired title to 61 East 92nd by special warranty deed recorded

August 8, 2013. (Exhibit 62.)

       75.      A mortgage was recorded December 3, 2013, in favor of American Estate &

Trust, LLC FBO Joan Kupfer's IRA to secure a promissory note in the originally stated amount

of $54,000. (Exhibit 63.)




                                               14
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 15 of 41 PageID #:12507




6554 South Rhodes

       76.      EquityBuild acquired title to 6554 South Rhodes by representative's deed recorded

November 22, 2011. (Exhibit 64.)

       77.      A mortgage was recorded against the property on November 22, 2011, in favor of

Spectra Investments LLC to secure a promissory note in the originally stated amount of

$140,500. (Exhibit 65.)

       78.      EquityBuild conveyed the property to CPJ Properties 5 LLC by warranty deed

recorded March 14, 2012. (Exhibit 66.)

       79.      A mortgage was recorded against the property on March 14, 2012, in favor of Sark

Investments LLC to secure a promissory note in the originally stated amount of $150,600.

(Exhibit 67.)

       80.      Releases of the foregoing mortgages held by Spectra Investments and Sark

Investments were recorded August 20, 2014 (Exhibits 68, 69), although those releases were not

executed by the mortgagees.

       81.      A mortgage was recorded against the property on August 20, 2014, in favor of Sark

Investments to secure a promissory note in the originally stated amount of $150,600 (Exhibit 70),

although Sark Investments released this mortgage by instrument recorded November 17, 2015.

(Exhibit 71.)

6825 South Indiana

       82.      EquityBuild acquired title to 6825 South Indiana by warranty deed recorded June 9,

2011. (Exhibit 72.)

       83.      A mortgage was recorded against the property on June 9, 2011, in favor of Spectra

Investments LLC to secure a promissory note in the originally stated amount of $127,500.

(Exhibit 73.)



                                                15
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 16 of 41 PageID #:12508




       84.      EquityBuild conveyed the property to CPJ Properties 4 LLC by warranty deed

recorded January 27, 2012. (Exhibit 74.)

       85.      A mortgage was recorded against the property on January 27, 2012, in favor of

Cannon Farms, LLC to secure a promissory note in the originally stated amount of $144,375.

(Exhibit 75.)

       86.      Cannon Farms purported to release its prior mortgage on August 20, 2014 (Exhibit

76), although that release was not executed by the mortgagee.

       87.      Spectra Investments purported to release its prior mortgage on December 11, 2015

(Exhibit 77), although that release was not executed by the mortgagee.

       88.      A mortgage was recorded against the property on August 20, 2014, in favor of

Cannon Farms to secure a promissory note in the originally stated amount of $144,375. (Exhibit

78.)

7210 South Vernon

       89.      EquityBuild acquired title to 7210 South Vernon by special warranty deed recorded

October 12, 2011. (Exhibit 79.)

       90.      A mortgage was recorded against the property on October 12, 2011, in favor of

Spectra Investments LLC to secure a promissory note in the originally stated amount of

$136,000. (Exhibit 80.)

       91.      EquityBuild conveyed the property to CPJ Properties 6 LLC by warranty deed

recorded April 11, 2012. (Exhibit 81.)

       92.      A mortgage was recorded April 11, 2012, in favor of Sark Investments, LLC to

secure a promissory note in the originally stated amount of $146,700. (Exhibit 82.)




                                               16
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 17 of 41 PageID #:12509




       93.      Releases of the mortgages in favor of Spectra Investments LLC and Sark

Investments LLC were recorded August 20, 2014 (Exhibits 83, 84), although those releases were

not executed by the mortgagees.

       94.      A mortgage was recorded against the property on August 20, 2014, in favor of Sark

Investments, LLC to secure a promissory note in the originally stated amount of $146,700.

(Exhibit 85.)

7712 South Euclid

       95.      EquityBuild acquired title to 7712 South Euclid by independent executor's deed

recorded November 14, 2013. (Exhibit 86.)

       96.      A mortgage was recorded against the property on December 31, 2013, in favor of

Joe Kennedy as to an undivided 83.54% interest and William Scutt as to an undivided 16.46%

interest to secure a promissory note in the amount of $179,575. (Exhibit 87.)

7953 South Woodlawn

       97.      EquityBuild acquired title to 7953 South Woodlawn by special warranty deed

recorded September 4, 2013. (Exhibit 88.)

       98.      A mortgage was recorded October 28, 2013, in favor of Marlen Junck, as to an

undivided 16.64% interest; Alton Motes, as to an undivided 13.87% interest; Goldman Financial

Resources Inc., as to an undivided 13.87% interest; FFL Investments LLC, as to an undivided

11.09% interest; Dr. Tiffany Margolin, as to an undivided 11.09% interest; Mark Young, as to

an undivided 11.09% interest; Ronald Gussett, as to an undivided 11.09% interest; Blessing

Strategies, LLC, as to an undivided 6.93% interest; Quantum Growth Holdings, as to an

undivided 2.77% interest; and Celia Tong Revocable Living Trust, dated December 22, 2011,

as to an undivided 1.54% interest to secure a promissory note in the amount of $180,270.

(Exhibit 89.)



                                               17
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 18 of 41 PageID #:12510




       99.      A release of the foregoing mortgage was recorded December 11, 2015 (Exhibit 90),

although that release was not executed by the mortgagees.

8107 South Kingston

       100.     EquityBuild acquired title to 8107 South Kingston by special warranty deed

recorded March 4, 2014. (Exhibit 91.)

       101.     A mortgage was recorded against the property on November 10, 2014, in favor of

JLO Enterprises, LLC, as to an undivided 58.12% interest; Clove, LLC, as to an undivided

8.68% interest; and Frederick Alan James, as to an undivided 33.20% interest to secure a

promissory note in the originally stated amount of $149,695. (Exhibit 92.)

8346 South Constance

       102.     EquityBuild acquired title to 8346 South Constance by warranty deed recorded

February 28, 2013. (Exhibit 93.)

       103.     EquityBuild conveyed the property to 8346 S Constance Ave Associates by

warranty deed recorded April 5, 2013. (Exhibit 94.)

       104.     A mortgage was recorded against the property on August 20, 2014, in favor of one

or more unidentified persons or entities in care of Hard Money Company to secure a promissory

note in the originally stated amount of $143,117. (Exhibit 95.)

       105.     A release of the foregoing mortgage was recorded December 11, 2015.

(Exhibit 96.)

8432 South Essex

       106.     EquityBuild acquired title to 8432 South Essex by special warranty deed recorded

August 1, 2013. (Exhibit 97.)

       107.     A mortgage was recorded September 25, 2013, in favor of Spectra Investments,

LLC to secure a promissory note in the originally stated amount of $139,794. (Exhibit 98.)



                                                18
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 19 of 41 PageID #:12511




8517 South Vernon

       108.    EquityBuild acquired title to 8517 South Vernon by warranty deed recorded

December 6, 2013. (Exhibit 99.)

       109.    A mortgage was recorded December 31, 2013, in favor of Eric Schultz, as to an

undivided 20.78% interest; Joe Kennedy as to an undivided 59.36% interest; and William Scutt,

as to an undivided 19.86% interest, to secure a promissory note in the originally stated amount of

$168,463. (Exhibit 100.)

       EB South Chicago 2 Acquired The Single-Family Residences In Connection With A
       Portfolio Loan From Colony American Finance Lender.

       110.    EB South Chicago 2 was formed as a Delaware limited liability company on

March 24, 2015. (Exhibit 101.)

       111.    8346 S Constance Ave Associates conveyed 8346 South Constance to EB South

Chicago 2 by quitclaim deed recorded August 17, 2015. (Exhibit 102.)

       112.    CPJ Properties 6 LLC conveyed 7210 South Vernon to EB South Chicago 2 LLC

by quitclaim deed recorded August 17, 2015. (Exhibit 103.)

       113.    11318 S Church Street Associates conveyed 11318 South Church to EB South

Chicago 2 by quitclaim deed recorded August 17, 2015. (Exhibit 104.)

       114.    CPJ Properties 5 LLC conveyed 6554 South Rhodes to EB South Chicago 2 LLC

by quitclaim deed recorded August 17, 2015. (Exhibit 105.)

       115.    CPJ Properties 4 LLC conveyed 6825 South Indiana to EB South Chicago 2 LLC

by quitclaim deed recorded August 18, 2015. (Exhibit 106.)

       116.    EquityBuild conveyed 3213 South Throop to EB South Chicago 2 by quitclaim

deed recorded August 28, 2015. (Exhibit 107.)

       117.    EquityBuild conveyed 10012 South LaSalle, 8107 South Kingston, 8432 South

Essex, 8517 South Vernon, 7953 South Woodlawn, 406 East 87th, 61 East 92nd, 3723 West 68th,


                                                19
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 20 of 41 PageID #:12512




and 7712 South Euclid to EB South Chicago 2 by quitclaim deed recorded August 28, 2015.

(Exhibit 108.)

       118.      Colony American Finance Lender extended EB South Chicago 2 an interest-only

loan in the amount of $1,706,900 cross-collateralized by mortgages recorded against the 15

properties owned by the borrower (and referenced herein) on August 31, 2015. (Exhibits 109, 110.)

       119.      The mortgage recorded against 3213 South Throop, 8346 South Constance, 11318

South Church, 6554 South Rhodes, 7210 South Vernon, and 6825 South Indiana was assigned by

Colony American Finance Lender to CAF Term Borrower by instrument recorded September 8,

2015 (Exhibit 111), then assigned from CAF Term Borrower to CAF Sub REIT by instrument

recorded December 1, 2015 (Exhibit 112), then assigned from CAF Sub REIT to Colony

American Finance 2015 by instrument recorded December 1, 2015. (Exhibit 113.)

       120.      The mortgage recorded against 7953 South Woodlawn, 7712 South Euclid, 8107

South Kingston, 8432 South Essex, 8517 South Vernon, 406 East 87th, 61 East 92nd, 3723 West

68th, 10012 South LaSalle was assigned by Colony American Finance Lender to CAF Term

Borrower by instrument recorded September 30, 2015 (Exhibit 114), then assigned from CAF

Term Borrower to CAF Sub REIT by instrument recorded December 1, 2015. (Exhibit 115.)

The Single-Family Residence Portfolio Includes Four Properties Owned By EB South
Chicago 3.

2129 West 71st

       121.      EquityBuild acquired title to 2129 West 71st by warranty deed recorded October 1,

2009. (Exhibit 116.)

       122.      EquityBuild conveyed 2129 West 71st to Trevor J. Stokes by warranty deed

recorded October 26, 2009. (Exhibit 117.)




                                                20
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 21 of 41 PageID #:12513




       123.      A mortgage was recorded October 26, 2009, in favor of The Aldrich Company

Employees Retirement Trust to secure a promissory note in the originally stated amount of

$111,240. (Exhibit 118.)

       124.      Mr. Stokes conveyed the property to Kenneth C. Aldrich by quit claim deed

recorded November 22, 2011. (Exhibit 119.)

       125.      Mr. Aldrich conveyed the property to EquityBuild by warranty deed recorded

November 22, 2011. (Exhibit 120.)

       126.      A mortgage was recorded November 11, 2011, in favor of The Aldrich Company

Employees Retirement Trust to secure a promissory note in the originally stated amount of

$126,531 (Exhibit 121), although that mortgage was released by instrument recorded June 2, 2017.

(Exhibit 122.)

9610 South Woodlawn

       127.      EquityBuild acquired title to 9610 South Woodlawn by warranty deed recorded

June 2, 2011. (Exhibit 123.)

       128.      A mortgage was recorded June 2, 2011, in favor of Equity Trust Company,

custodian FBO William Lee Mullica Traditional IRA to secure a promissory note in the

originally stated amount of $86,500. (Exhibit 124.)

5437 South Laflin

       129.      Jerry Cohen and David Sisler acquired title to 5437 South Laflin by warranty deed

recorded August 25, 2010. (Exhibit 125.)

       130.      Mr. Sisler conveyed his interest in 5437 South Laflin by quitclaim deed recorded

November 3, 2010. (Exhibit 126.)

       131.      Mr. Cohen conveyed 5437 South Laflin to Chad Johnstun by warranty deed

recorded November 3, 2010. (Exhibit 127.)



                                                21
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 22 of 41 PageID #:12514




        132.     A mortgage was recorded against the property on November 3, 2010, in favor of

Michael Borgia to secure a promissory note in the originally stated amount of $250,000. (Exhibit

128.)

        133.     A release of the foregoing mortgage was recorded August 20, 2014 (Exhibit 129),

although that release was not executed by the mortgagee.

        134.     A mortgage was recorded against the property on August 20, 2014, in favor of

Michael Borgia to secure a promissory note in the originally stated amount of $250,000

(Exhibit 130), although that mortgage was released on June 2, 2017. (Exhibit 131.)

        135.     A mortgage was recorded against the property on January 26, 2017, in favor of

Mortgage Electronic Registration Systems, Inc., as nominee for Sierra Pacific Mortgage Company,

Inc., to secure a promissory note in the originally stated amount of $120,000 (Exhibit 132),

although that mortgage was released by instrument recorded July 28, 2017. (Exhibit 133.)

6759 South Indiana

        136.     EquityBuild acquired title to 6759 South Indiana by warranty deed recorded

September 23, 2010. (Exhibit 134.)

        137.     EquityBuild conveyed the property to Chad Johnstun by warranty deed recorded

September 23, 2010. (Exhibit 135.)

        138.     A mortgage was recorded against the property on September 23, 2010, in favor of

6759 S Indiana Associates to secure a promissory note in the originally stated amount of $90,000.

(Exhibit 136.)

        139.     A mortgage was recorded against the property on August 25, 2011, in favor of

Robert and Elizabeth Conley to secure a promissory note in the originally stated amount of

$16,400. (Exhibit 137.)




                                                22
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 23 of 41 PageID #:12515




       140.      Releases of the mortgages in favor of 6759 S Indiana Associates and Robert and

Elizabeth Conley were recorded August 20, 2014 (Exhibits 138, 139), although those releases were

not executed by the mortgagees.

       141.      A mortgage was recorded against the property on August 20, 2014, in favor of 6759

S Indiana Associates to secure a promissory note in the originally stated amount of $106,400.

(Exhibit 140.)

       EB South Chicago 3 Acquired The Single-Family Residences In Connection With A
       Portfolio Loan From Colony American Finance Lender.

       142.      EB South Chicago 3 LLC was formed as a Delaware limited liability company on

May 12, 2017. (Exhibit 141.)

       143.      Chad Johnstun conveyed 6759 South Indiana to EB South Chicago 3 by warranty

deed recorded June 2, 2017. (Exhibit 142.)

       144.      Chad Johnstun conveyed 5437 South Laflin to EB South Chicago 3 by warranty

deed recorded June 21, 2017. (Exhibit 143.)

       145.      EquityBuild conveyed 2129 West 71st and 9610 South Woodlawn to EB South

Chicago 3 by special warranty deed recorded June 28, 2017. (Exhibit 144.)

       146.      Colony American Finance Lender extended EB South Chicago 3 an interest-only

loan in the amount of $1,491,000 cross-collateralized by a mortgage recorded June 28, 2017

(Exhibit 145), against seven properties then owned by the borrower, of which only the three

referenced herein have been included in the Single-Family Residence Portfolio.

       147.      The foregoing mortgage was assigned by Colony American Finance Lender to CAF

Term Borrower MS, LLC ("CAF Term Borrower MS") by instrument recorded May 26, 2017

(Exhibit 146), then assigned from CAF Term Borrower MS to CF Corevest Purchaser LLC ("CF

Corevest Purchaser") by instrument recorded December 29, 2017 (Exhibit 147), then assigned

from CF Corevest Purchaser to Corevest American Finance Depositor LLC ("Corevest American


                                                23
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 24 of 41 PageID #:12516




Finance Depositor") by instrument recorded December 29, 2017 (Exhibit 148), then assigned from

Corevest American Finance Depositor to Wilmington Trust, N.A., as Trustee for the Benefit of

the Holders of Corevest American Finance 2017-1 Trust Mortgage Pass-Through

Certificates by instrument recorded December 29, 2017. (Exhibit 149.)

The Single-Family Residence Portfolio Includes Three Properties Owned By EB South
Chicago 4.

1401 West 109th

       148.      EquityBuild and Dunright Homes, LLC acquired title to 1401 West 109th by

warranty deed recorded November 10, 2010. (Exhibit 150.)

       149.      Lyanne Naomi Iwamoto Terada granted a mortgage on the property to 1409 West

109th Associates in the not-to-exceed amount of $115,487 by instrument recorded December 3,

2010. (Exhibit 151.)

       150.      Dunright Homes conveyed its interest in the property to EquityBuild by quitclaim

deed recorded February 14, 2011. (Exhibit 152.)

       151.      EquityBuild conveyed the property to Lyanne Naomi Iwamoto Terada by warranty

deed recorded February 14, 2011. (Exhibit 153.)

310 East 50th

       152.      EquityBuild acquired title to 310 East 50th by warranty deed recorded January 21,

2011. (Exhibit 154.)

       153.      EquityBuild conveyed the property to Martha A. Johnson by warranty deed

recorded June 1, 2011. (Exhibit 155.)

       154.      A mortgage was recorded against the property on June 1, 2011, in favor of Hard

Money Company to secure a promissory note in the originally stated amount of $193,750

(Exhibit 156), although that mortgage was released by instrument recorded October 5, 2017.

(Exhibit 157.)


                                                24
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 25 of 41 PageID #:12517




       155.      Ms. Johnson conveyed the property to EB South Chicago 3 by warranty deed

recorded August 3, 2017. (Exhibit 158.)

6807 South Indiana Avenue

       156.      Denise Alexander and Jesse L. Robertson acquired 6807 South Indiana by warranty

deed recorded March 2, 2005. (Exhibit 159.)

       157.      A mortgage was recorded against the property on February 22, 2005, in favor of

MERS, as nominee for People's Choice Home Loan, Inc., to secure a promissory note in the

originally stated amount of $234,000. (This mortgage was re-recorded September 11, 2006, in

order to correct the PIN.) (Exhibits 160, 161.)

       158.      Aurora Loan Services, LLC recorded a Notice of Foreclosure against the property

on August 15, 2006. (Exhibit 162.)

       159.      MERS, as nominee for People's Choice Home Loan, Inc., assigned its mortgagee

interest in the property to Aurora Loan Services by instrument recorded November 27, 2006.

(Exhibit 163.)

       160.      Denise Alexander and Jesse L. Robertson conveyed the property to Denise

Alexander by quitclaim deed recorded April 28, 2008. (Exhibit 164.)

       161.      Denise Alexander conveyed the property to Aurora Loan Services by quitclaim

deed recorded March 2, 2010. (Exhibit 165.)

       162.      Aurora Loan Services assigned its mortgagee interest in the property to Lex Special

Assets, LLC by instrument recorded June 21, 2010. (Exhibit 166.)

       163.      Intercounty Judicial Sales Corporation conveyed the property to Lex Special Assets

by judicial sale deed recorded August 27, 2010. (Exhibit 167.)

       164.      Lex Special Assets conveyed the property to EquityBuild by special warranty deed

recorded February 10, 2011. (Exhibit 168.)



                                                  25
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 26 of 41 PageID #:12518




       165.   EquityBuild conveyed the property to CPJ Properties 3 LLC by warranty deed

recorded August 9, 2012. (Exhibit 169.)

       166.   A mortgage was recorded against the property on August 9, 2012, in favor of 6807

S Indiana Avenue Associates to secure a promissory note in the originally stated amount of

$145,000. (Exhibit 170.)

       167.   A mortgage was recorded against the property on August 20, 2014, in favor of 6807

S Indiana Avenue Associates to secure a promissory note in the originally stated amount of

$145,000. (Exhibit 171.)

       EB South Chicago 4 Acquired The Single-Family Residences In Connection With A
       Portfolio Loan From Colony American Finance Lender.

       168.   EB South Chicago 4 LLC was formed as a Delaware limited liability company on

August 4, 2017. (Exhibit 172.)

       169.   CPJ Properties 3 conveyed 6807 South Indiana to EB South Chicago 4 by special

warranty deed recorded October 5, 2017. (Exhibit 173.)

       170.   Lyanne Naomi Iwamoto Terada conveyed 1401 West 109th to EB South Chicago 4

by special warranty deed recorded October 5, 2017. (Exhibit 174.)

       171.   EB South Chicago 3 conveyed 310 East 50th to EB South Chicago 4 by special

warranty deed recorded October 5, 2017. (Exhibit 175.)

       172.   Corevest American Finance Lender LLC extended EB South Chicago 4 a

$2,426,250 interest-only loan cross-collateralized by a mortgage recorded October 5, 2017

(Exhibit 176), against seven properties then owned by the borrower, of which only the four

referenced herein have been included in the Single-Family Residence Portfolio.

       173.   The foregoing mortgage was assigned by Corevest American Finance Lender to CF

Corevest Purchaser LLC (Exhibit 177), then assigned from CF Corevest Purchaser to CAF Term

Borrower MS (Exhibit 178), then assigned from CAF Term Borrower MS to CF Corevest


                                              26
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 27 of 41 PageID #:12519




Purchaser (Exhibit 179), then assigned from CF Corevest Purchaser to Corevest American Finance

Depositor (Exhibit 180), then assigned from Corevest American Finance Depositor to Wilmington

Trust, N.A., as Trustee for the Benefit of the Holders of Corevest American Finance 2017-2

Trust Mortgage Pass-Through Certificates (Exhibit 181), with each of the foregoing

assignments recorded January 24, 2018.

The Single-Family Residence Portfolio Includes A Single-Family Home And Adjacent Side Lot
Owned By 6217-27 S. Dorchester.

1414-18 East 62nd Place

       174.    An EquityBuild affiliate, 6217-27 S. Dorchester LLC (the "Dorchester Entity"),

acquired an apartment building at 6217-27 South Dorchester, an adjacent single-family residence

at 1414 East 62nd Place, and a vacant lot adjacent to the single-family residence at 1418 East 62nd

Place by special warranty deed recorded March 14, 2017. (Exhibit 182.)

       175.    A mortgage was recorded against all three of the foregoing properties on March 14,

2017, in favor of Liberty SBF Dorchester, LLC (the "Liberty Mortgage") to secure a promissory

note in the originally stated amount of $1,695,000. (Exhibit 183.)

       176.    A mortgage was subsequently recorded June 23, 2017, against the single-family

residence and vacant side lot at 1414-18 East 62nd (but not against the apartment building at 6217-

27 South Dorchester) in favor of Arman Kale Heaton and Natoshia Lambom Heaton, as to an

undivided 1.41% interest; Blue Mountain Ventures (S/D IRA), as to an undivided 2.37% interest;

Concord Management LLC, as to an undivided .85% interest; Conor Benson King, as to an

undivided .42% interest; Cree Capital Ventures, LLC, as to an undivided 6.34% interest; David

M. Harris, as to an undivided 1.36% interest; Duane Young, as to an undivided 1.13% interest;

Duke E. Heger and Viviana Heger, as to an undivided 1.41% interest; Erwin J. Page Trust, as

to an undivided 1.41% interest; EquityBuild as to an undivided 3.10% interest; Fredric R.

Gottlieb, Revocable Trust dated 7/31/08, as to an undivided .44% interest; Girl Cat Capital


                                                27
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 28 of 41 PageID #:12520




West LLC, as to an undivided .34% interest; Hillside Fund LLC, as to an undivided 1.83%

interest; iPlanGroup Agent for custodian FBO Elizabeth Zeng IRA, as to an undivided 2.65%

interest; iPlanGroup Agent for Custodian FBO Gina Meyer Roth IRA, as to an undivided

2.14% interest; iPlanGroup Agent FBO Laura Dimberger Roth IRA, as to an undivided .22%

interest; iPlanGroup Agent for Custodian FBO Lyle J. Swiney IRA, as to an undivided 2.82%

interest; iPlanGroup Agent for Custodian FBO Michael Dimberger Roth IRA, as to an

undivided .20% interest; iPlanGroup Agent for Custodian FBO Michelle Grimes IRA

#3301097, as to an undivided 1.41% interest; IRA Services Trust Company CFBO Linda

Lipschultz IRA, as to an undivided .52% interest; IRA Services Trust Company CFBO Steven

Lipschultz IRA, as to an undivided .62% interest; Jerome B. Shaffer Trust, as to an undivided

2.83% interest; JN Investment Trust, as to an undivided 1.41% interest; Joe Siracusa, as to an

undivided 1.69% interest; Karl R. DeKlotz, as to an undivided 4.23% interest; Kevin Randall,

as to an undivided 1.97% interest; Linda Marie Lipschultz & Steven Charles Lipschultz TRS

FBO LML Trust under agreement dated April 8, 2016, as to an undivided 2.39% interest;

Madison Trust Company FBO Ernest Marcus M1612087, as to an undivided 1.41% interest;

Matthew Hutchings, as to an undivided 1.41% interest; MidAtlantic IRA, LLC FBO Charles

McEvoy IRA, as to an undivided 4.23% interest; Mountain West IRA, Inc. FBO Rachael Clark,

as to an undivided 1.41% interest; Nathan and/or Brandi Hennefer, as to an undivided .70%

interest; Next Generation Trust Services FBO Mark Kapsky IRA 2396, as to an undivided

1.13% interest; NGTS FBO Irene B. Kapsky FFBO Mark S. Kapsky IRA 3207, as to an

undivided .28% interest; Optima Property Solutions LLC, as to an undivided 2.01% interest;

Pacific Ocean Services, Inc., as to an undivided 2.82% interest; Pat Desantis, as to an undivided

7.04% interest; Paul N. Wilmesmeier, as to an undivided 1.41% interest; PNW Investments,

LLC, as to an undivided .14% interest; Quest IRA Inc. FBO Rebeca E. Savory-Romero Roth



                                               28
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 29 of 41 PageID #:12521




IRA #15528-21, as to an undivided .55% interest; R.D. Meredith General Contractors, LLC

401K Plan, as to an undivided 4.25% interest; R2V2 Investments, LLC, as to an undivided .85%

interest; REAP, LLC, as to an undivided 2.82% interest; Reymone Randall, as to an undivided

1.42% interest; Russell & Uschi Waite, as to an undivided 2.41% interest; Scott H. Eaton, as to

an undivided .70% interest; Self Directed IRA Services Inc. FBO Gary Wayne Williams Acct

#100010381, as to an undivided 1.41% interest; Shankar Thiruppathi, as to an undivided 2.37%

interest; Shengje Li and Yuye Xu, as to an undivided .99% interest; Steven Roche, as to an

undivided .28% interest; Sunwest Trust c/f Ann Marie Shuster, IRA Acct. #1712719, as to an

undivided 1.32% interest; Sunwest Trust Inc. FBO John B. Allred IRS (Acct #1612618), as to

an undivided .99% interest; The Falkowitz Group Retirement Trust, as to an undivided 1.41%

interest; Timothy Sharp, as to an undivided 2.82% interest; Top Mark Home Solutions Inc., as

to an undivided .85% interest; Wisemove Properties, LLC, as to an undivided 2.82% interest;

and Xiaoqing Chen, as to an undivided .28% interest, to secure a promissory note in the originally

stated amount of $3,650,000. (Exhibit 184.)

       177.    A mortgage was recorded December 15, 2017, against the apartment building at

6217-27 South Dorchester (but not against the single-family residence and adjacent lot) at 1414-

18 East 62nd. (Exhibit 185.)




                                               29
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 30 of 41 PageID #:12522




       WHEREFORE, the Receiver respectfully requests that this Court authorize the sale of the

properties subject to this motion by sealed-bid public sale, enter an order in the form attached

hereto at Tab C, and grant such other relief as the Court deems just and proper.


Dated: March 3, 2020                                Kevin B. Duff, Receiver


                                             By:    /s/ Michael Rachlis
                                                    Rachlis Duff & Peel LLC
                                                    542 South Dearborn Street, Suite 900
                                                    Chicago, IL 60605
                                                    (312) 733-3950 T
                                                    (312) 733-3952 F
                                                    mrachlis@rdaplaw.net
                                                    nm@rdaplaw.net




                                               30
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 31 of 41 PageID #:12523




                                                                        TAB A
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 32 of 41 PageID #:12524




                    EquityBuild Portfolio Of Single-Family Residences
                          Sealed Bid Public Sale of Real Estate
                                 Terms and Conditions

Offer Due Date: [_________________]

1.    Seller: A portfolio of single-family residences (the "Portfolio") is being sold by Kevin B.
      Duff, as court-appointed receiver for various affiliate entities of EquityBuild, Inc. (the
      "Receiver" or the "Seller"), pursuant to that certain Order Appointing Receiver dated
      August 17, 2018, as supplemented by that certain Order dated March 14, 2019, entered in
      SEC v. EquityBuild, Inc., et al., Civil Action No. 1:18-cv-05587, in the United States
      District Court for the Northern District of Illinois, Eastern Division. These affiliate
      entities include EB South Chicago 1 LLC, EB South Chicago 2 LLC, EB South
      Chicago 3 LLC, EB South Chicago 4 LLC, and 6217-27 S. Dorchester LLC.

2.    Offers: Offers may be made on a cash basis or subject to a financing contingency, in the
      latter case by completing Rider A to the form Purchase And Sale Agreement to be supplied
      by the Seller, accompanied by a proof of funds, and delivered to Thad Switzenberg, SVN |
      SFRhub Advisors ("Broker"), 7310 North 16th Street, Suite 210, Phoenix, AZ 85020,
      thad.switzenberg@svn.com, by no later than 7:00 p.m. CST on [__________]. Offers
      must be transmitted to the Broker by e-mail or enclosed in a sealed envelope and delivered
      by U.S. mail, by nationally-recognized overnight courier, or by hand. Untimely and non-
      conforming offers may be rejected at the sole discretion of the Broker. The Seller strongly
      recommends that prospective purchasers pre-qualify for financing prior to submitting an
      Offer. No liability shall attach to Seller, Broker, or any other party for failure to receive
      or open any Offer.

3.    Best and Final: Although bidders are encouraged to submit their best offer, a best and
      final round may be conducted. In that event, the Seller will select the most competitive
      bids and the corresponding bidders will be invited to participate in the best and final round
      to be conducted by the Broker. The best and final bidding process will be conducted by
      telephone and email.

4.    Earnest Money Deposit: The winning bidder will be required to make an earnest money
      deposit in an amount equal to ten percent (10%) of the purchase price by wiring the funds
      to First American Title Insurance Company within three (3) business days after the
      Receiver's acceptance of the purchase and sale agreement. The earnest money deposit
      shall become non-refundable at the expiration of the due diligence period defined in the
      form purchase and sale contract and applied toward the purchase price at closing.

5.    As-Is Sale: The properties included within the Portfolio are being sold “as-is,” with all
      faults, as of the closing date. Neither the Seller, nor the Broker, nor any of their respective
      agents, contractors, attorneys, officers, or directors (“Agents”) makes any representation
      or warranty with respect to the physical condition of any property in the Portfolio, or any
      of the personalty, fixtures, machinery, or equipment located therein, including any
      warranty of merchantability or fitness for a particular purpose, or any type of other
      warranty, express or implied. The Seller, the Broker, and their Agents specifically
      disclaim any warranty, guaranty, or representation, oral or written, past or present, express
      or implied, concerning the physical condition of any property in the Portfolio or any of
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 33 of 41 PageID #:12525




      the personalty, fixtures, machinery, or equipment located therein. Neither the Seller, nor
      the Broker, nor any of their respective agents possesses any authority to make any oral or
      written representation regarding the condition of any particular property or its contents,
      other than as may be set forth in the form purchase and sale contract, and no bidder may
      rely upon any such oral or written representation.

6.    Due Diligence Process: The bidders will not be granted access to any of the properties in
      the Portfolio, nor be permitted to contact any tenants at said properties prior to the
      selection of a winning bidder. Nevertheless, bidders will enjoy access to an electronic due
      diligence room containing, for each property in the Portfolio, a trailing twelve-month
      profit and loss statement, copies of any current leases, copies of pleadings received in
      connection with any administrative or housing court proceedings, and a property report
      prepared by a nationally-recognized, professional, and independent single-family home
      inspection consultant retained in connection with the Portfolio sale. Following the
      selection of a winning bidder, the full execution of a purchase and sale contract, and the
      deposit of the required earnest money, the prospective buyer will have the right for a
      period of 15 calendar days to conduct its own independent physical inspection of any
      properties in the Portfolio. Bidders shall submit offers based solely upon their own
      independent judgment and conclusions and not in reliance on any information provided
      by the Seller, the Broker, or their respective Agents.

7.    Broker Participation Invited: A cooperating commission will be paid to a qualified,
      licensed real estate broker that procures a bidder who closes on the acquisition of the
      Portfolio, provided that said cooperating real estate broker is not prohibited by law from
      being paid such commission and, additionally, is neither a principal nor affiliate of the
      bidder. Oral registrations will not be accepted. Under no circumstances shall any
      commission be paid if the sale does not close.

8.    Closing: The closing shall be held within fifteen (15) days after the receivership court
      grants the Receiver's motion to approve the sale, which motion will be filed as soon as
      practicable following the acceptance of the contract and the expiration of the 15-day due
      diligence period. Each property in the Portfolio will be conveyed by receiver's deed,
      subject to any and all covenants, conditions, and restrictions of record, public utility
      easements, building lines, if any, real estate taxes not yet due and payable, housing court
      proceedings, building code violations, and acts suffered or permitted by the grantee.

9.    Special Rules Regarding Credit Bids: A lender claiming a secured interest in any
      Property (a “Credit Bid Lender”) is advised that it may be required to pay, at closing, all
      closing costs approved by the Court, which may include, but not be limited to, title
      insurance premiums, applicable transfer taxes, the survey invoice, property management
      fees accrued through closing, due and unpaid real estate taxes, escrow fees, brokerage
      commissions, unpaid utilities, title commitment update fees, gap insurance premiums,
      State of Illinois policy fees, extended coverage premiums, the costs of closing protection
      coverage, and any and all other expenses required to be paid by the Seller at closing, as
      well as any and all amounts advanced for the benefit of the Property which are required
      to be reimbursed and/or any amount required to discharge any Receiver’s lien. Each
      Credit Bid Lender shall use the Purchase And Sale Agreement to convey its offer
      (modifying such form and/or adding one or more riders to make clear the terms of the
      offer), and shall submit along with its offer an explanation regarding the computation of
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 34 of 41 PageID #:12526




      the alleged payoff amount as of the date of submission of the credit bid (specifically
      itemizing principal, contract interest, default rate interest, fees, penalties, or other
      charges) if the credit bid exceeds the amount of the principal then allegedly due to the
      Credit Bid Lender. A Credit Bid Lender must request to participate in the sealed bid
      auction by no later than the deadline for submitting offers. If such request has been
      conveyed to the Broker, the Receiver will advise the Credit Bid Lender as to the amount
      of the highest and best offer received after completion of the process described in
      Paragraph 2. The Receiver will then allow the Credit Bid Lender to submit a credit bid,
      which must be promptly conveyed and be at least 2% higher than the highest offer the
      Receiver has received through the bid process. If a credit bid is submitted, the Receiver
      shall offer other bidders the opportunity to improve their bids, provided such new bids
      exceed the credit bid by at least 2%. The process will continue until either the Credit Bid
      Lender does not submit a credit bid above the highest offer received or another bidder
      does not outbid the highest credit bid. In the event that a Credit Bid Lender is selected as
      the winning bidder, the Credit Bid Lender will be required under certain circumstances
      established by the Receivership Court, and as a condition of closing, to post an
      irrevocable letter of credit in the amount of the bid (minus any and all Court approved
      sale-related expenses), with time being of the essence. Additional details governing the
      terms and conditions of credit bids, including a good-faith estimate of the Seller's
      expenses at closing, will be made available by the Receiver upon request. At the
      reasonable discretion of the Receiver, a Credit Bid Lender may nominate a third party,
      related or unrelated, to acquire title as the grantee.

10.   Other Terms and Conditions:

      a)     The closing of the sale shall remain subject to the approval of the receivership
             court.

      b)     The Seller and the Broker reserve the right, in their sole and absolute discretion,
             to postpone or cancel the sealed-bid public sale with or without notice or to amend,
             modify, or add any new terms and conditions prior to the submission deadline. To
             the extent of any conflict between these terms and conditions and the provisions
             set forth in the form Purchase and Sale Agreement, the provisions of the Purchase
             and Sale Agreement shall control.

      c)     These terms and conditions do not create any legal obligation on the part of the
             Seller or the Broker. If the sale fails to comply with any of these terms and
             conditions for any reason, the Seller and the Broker shall have no liability to any
             unsuccessful bidder.
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 35 of 41 PageID #:12527




                                                                         TAB B
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 36 of 41 PageID #:12528




                       NOTICE OF PUBLIC SALE OF REAL ESTATE

        Kevin B. Duff, Receiver for the Estate of EquityBuild, Inc., EquityBuild Finance, LLC,
their affiliates, and the affiliate entities of Defendants Jerome Cohen and Shaun Cohen in SEC v.
EquityBuild, Inc., et al., Civil Action No. 1:18-cv-05587, United States District Court for the
Northern District of Illinois, Eastern Division (the "Civil Action"), gives notice of his intent to sell
the following real estate as a single indivisible portfolio of single-family residences by sealed bid
public sale:

 1017 W 102nd Street               Chicago           IL   60643       25-08-427-046-0000
 1516 E 85th Place                 Chicago           IL   60619       20-35-411-019-0000
 2136 W 83rd Street                Chicago           IL   60620       20-31-129-046-0000
 417 Oglesby Avenue                Calumet City      IL   60409       29-12-219-015-0000
 7922 S Luella Avenue              Chicago           IL   60617       20-36-204-024-0000
 7925 S Kingston Avenue            Chicago           IL   60617       21-31-103-013-0000
 7933 S Kingston Avenue            Chicago           IL   60617       21-31-103-015-0000
 8030 S Marquette Avenue           Chicago           IL   60617       21-31-113-050-0000
 8104 S Kingston Avenue            Chicago           IL   60617       21-31-118-019-0000
 8403 S Aberdeen Street            Chicago           IL   60620       20-32-410-002-0000
 8405 S Marquette Avenue           Chicago           IL   60617       21-31-314-002-0000
 8529 S Rhodes Avenue              Chicago           IL   60619       20-34-408-008-0000
 8800 S Ada Street                 Chicago           IL   60620       25-05-112-011-0000
 9212 S Parnell Avenue             Chicago           IL   60620       25-04-312-056-0000
 10012 S LaSalle Avenue            Chicago           IL   60628       25-09-412-025-0000
 11318 S Church Street             Chicago           IL   60643       25-19-216-025-0000
 3213 S Throop Street              Chicago           IL   60608       17-32-107-006-0000
 3723 W 68th Place                 Chicago           IL   60629       19-23-314-013-0000
 406 E 87th Place                  Chicago           IL   60619       25-03-200-027-0000
 61 E 92nd Street                  Chicago           IL   60619       25-03-308-024-0000
 6554 S Rhodes Avenue              Chicago           IL   60637       20-22-218-039-0000
 6825 S Indiana Avenue             Chicago           IL   60637       20-22-309-011-0000
 7210 S Vernon Avenue              Chicago           IL   60619       20-27-208-019-0000
 7712 S Euclid Avenue              Chicago           IL   60649       20-25-322-021-0000
 7953 S Woodlawn Avenue            Chicago           IL   60619       20-35-200-045-0000
 8107 S Kingston Avenue            Chicago           IL   60617       21-31-119-003-0000
 8346 S Constance Avenue           Chicago           IL   60617       20-36-304-054-0000
 8432 S Essex Avenue               Chicago           IL   60617       21-31-309-031-0000
 8517 S Vernon Avenue              Chicago           IL   60619       20-34-407-005-0000
 2129 W 71st Street                Chicago           IL   60636       20-30-104-004-0000
 9610 S Woodlawn Avenue            Chicago           IL   60628       25-11-108-045-0000
 5437 S Laflin Street              Chicago           IL   60609       20-08-318-014/015-0000
 6759 S Indiana Avenue             Chicago           IL   60637       20-22-303-023-0000
 1401 W 109th Place                Chicago           IL   60643       25-17-323-014-0000
 310 E 50th Street                 Chicago           IL   60615       20-10-116-018-0000
 6807 S Indiana Avenue             Chicago           IL   60637       20-22-309-002-0000
 1414-18 E 62nd Place              Chicago           IL   60637       20-14-415-007-0000
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 37 of 41 PageID #:12529




        Offers may be made on a cash basis or subject to a financing contingency, in the latter case
by completing Rider A to the form Purchase And Sale Agreement to be supplied by the Seller and
delivered to Thad Switzenberg, SVN | SFRhub Advisors ("Broker"), 7310 North 16th Street, Suite
210, Phoenix, AZ 85020, thad.switzenberg@svn.com, by no later than 5:00 p.m. CST on
[__________]. Offers must be transmitted to the Broker by e-mail or enclosed in a sealed envelope
and delivered by U.S. mail, by nationally-recognized overnight courier, or by hand. Untimely and
non-conforming offers may be rejected at the sole discretion of the Broker. Cash offers should be
accompanied by a proof of funds, and the Seller strongly recommends that offers subject to
mortgage contingencies be made by prospective purchasers who have pre-qualified for financing.
No liability shall attach to the Seller, the Broker, or any other party for failure to receive or open
any offer.

        The properties are being sold “as-is,” with all faults, as of the closing date. Unless a credit
bidding lender, the winning bidder will be required to make an earnest money deposit in an amount
equal to ten percent (10%) of the purchase price by wiring the funds to a designated title company
within three (3) business days after the Seller's acceptance of the purchase and sale agreement. The
closing shall be held within fifteen (15) days after the receivership court grants the Receiver's
motion to approve the sale, which motion will be filed as soon as practicable following the
acceptance of the contract submitted by the winning bidder or credit bidding lender, and the
expiration of an ensuing 15-day due diligence period, and the closing shall remain subject to the
approval of the receivership court. The Receiver reserves the right to reject any and all offers to
purchase any of the properties being offered for sale.

       Bidders must comply with the “Sealed Bid Public Sale of Real Estate Terms and
Conditions” that have been approved in the Civil Action, a copy of which may be obtained upon
request to the Broker.




                                                  2
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 38 of 41 PageID #:12530




                                                                         TAB C
 Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 39 of 41 PageID #:12531




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                  )
 UNITED STATES SECURITIES                         )
 AND EXCHANGE COMMISSION,                         )
                                                  )
                        Plaintiff,                )       Civil Action No. 18-cv-5587
                                                  )
 v.                                               )       Hon. John Z. Lee
                                                  )
 EQUITYBUILD, INC., EQUITYBUILD                   )       Magistrate Judge Young B. Kim
 FINANCE, LLC, JEROME H. COHEN,                   )
 and SHAUN D. COHEN,                              )
                                                  )
                        Defendants.               )
                                                  )

        ORDER GRANTING RECEIVER’S SEVENTH MOTION FOR COURT
      APPROVAL OF THE PROCESS FOR PUBLIC SALE OF REAL PROPERTY

       WHEREAS, this matter having come before the Court on the Receiver's Seventh Motion

For Court Approval Of The Process For Public Sale Of Real Property (the "Motion"), due notice

having been given to all potentially interested parties, and the Court being fully advised in the

premises;

       NOW, THEREFORE, it is hereby ORDERED that:

       The Receiver’s Seventh Motion For Court Approval Of The Process For Public Sale Of

Real Property is GRANTED. The Court finds that the sealed-bid public sale auction process

articulated in the Motion comports with the requirements of 28 U.S.C. §§ 2001 and 2002, and the

Receiver is accordingly authorized to market that certain portfolio of properties located at the

following commonly-known addresses pursuant to the sealed-bid public sale auction procedures

described in the Motion:

               1.      1017 West 102nd Street, Chicago, IL 60643

               2.      1516 East 85th Place, Chicago, IL 60619
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 40 of 41 PageID #:12532




           3.     2136 W 83rd Street, Chicago, IL 60620

           4.     417 Oglesby Avenue, Chicago, IL 60409

           5.     7922 S Luella Avenue, Chicago, IL 60617

           6.     7925 S Kingston Avenue, Chicago, IL 60617

           7.     7933 S Kingston Avenue, Chicago, IL 60617

           8.     8030 S Marquette Avenue, Chicago, IL 60617

           9.     8104 S Kingston Avenue, Chicago, IL 60617

           10.    8403 S Aberdeen Street, Chicago, IL 60620

           11.    8405 S Marquette Avenue, Chicago, IL 60617

           12.    8529 S Rhodes Avenue, Chicago, IL 60619

           13.    8800 S Ada Street, Chicago, IL 60620

           14.    9212 S Parnell Avenue, Chicago, IL 60620

           15.    10012 S LaSalle Avenue, Chicago, IL 60628

           16.    11318 S Church Street, Chicago, IL 60643

           17.    3213 S Throop Street, Chicago, IL 60608

           18.    3723 W 68th Place, Chicago, IL 60629

           19.    406 E 87th Place, Chicago, IL 60619

           20.    61 E 92nd Street, Chicago, IL 60619

           21.    6554 S Rhodes Avenue, Chicago, IL 60637

           22.    6825 S Indiana Avenue, Chicago, IL 60637

           23.    7210 S Vernon Avenue, Chicago, IL 60619

           24.    7712 S Euclid Avenue, Chicago, IL 60649

           25.    7953 S Woodlawn Avenue, Chicago, IL 60619

           26.    8107 S Kingston Avenue, Chicago, IL 60617
Case: 1:18-cv-05587 Document #: 645 Filed: 03/03/20 Page 41 of 41 PageID #:12533




           27.    8346 S Constance Avenue, Chicago, IL 60617

           28.    8432 S Essex Avenue, Chicago, IL 60617

           29.    8517 S Vernon Avenue, Chicago, IL 60619

           30.    2129 W 71st Street, Chicago, IL 60636

           31.    9610 S Woodlawn Avenue, Chicago, IL 60628

           32.    5437 S Laflin Street, Chicago, IL 60609

           33.    6759 S Indiana Avenue, Chicago, IL 60637

           34.    1401 W 109th Place, Chicago, IL 60643

           35.    310 E 50th Street, Chicago, IL 60615

           36.    6807 S Indiana Avenue, Chicago, IL 60637

           37.    1414-18 E 62nd Place, Chicago, IL 60637



                                Entered:       ______________________________


                                Date:          ____________________
